           CASE 0:20-cv-01929-SRN-HB Doc. 10 Filed 10/15/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                       Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


  JAMIE KREIL’S MOTION TO DISMISS PURSUANT TO FEDERAL RULE
   OF CIVIL PROCEDURE 12(b)(6) AND TO DESIGNATE BROCK FREDIN
                    A VEXATIOUS LITIGANT

       Jamie Kreil hereby moves the Court to dismiss the Complaint filed by

Brock Fredin pursuant to Federal Rule of Civil Procedure 12(b)(6) and to declare

Fredin a vexatious litigant. The grounds for this Motion are set forth in the

accompanying Memorandum of Law.
       CASE 0:20-cv-01929-SRN-HB Doc. 10 Filed 10/15/20 Page 2 of 2




DATED: October 15, 2020          ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    2
